DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020, January 21, 2021 and July 14, 2022 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-10) in the reply filed on October 21, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  Although the order of mathematical operation would require the multiplication operation to occur first, it is unclear if Applicant intended for the sum of the partial dispersion ration and 0.00162 to be multiplied by the difference of the Abbe number and 0.64146.  In an effort to clearly define the conditional expression, it is suggested that the conditional expression be rewritten using parenthesis as suggested below:
(1) 0 < (θgFA+0.00162) x (νdA-0.64146) < 0.15
 or
(2) 0 < θgFA+ (0.00162 x νdA) -0.64146 < 0.15
In an effort to provide compact prosecution, the examiner has assumed the second option.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura et al (U.S. Patent Publication 2012/0300118).
With regard to independent claim 1, Shimomura et al teaches a zoom lens (page 1, paragraph [0002]) comprising in order from an object side to an image side: a first lens unit (Figure 9A, element U1) having a positive refractive power (page 8, paragraph [0098], lines 2-3); a second lens unit (Figure (a, element U2) having a negative refractive power (page 8, paragraph [0098], lines 5-6); a third lens unit (Figure 9A, element U3) having a positive refractive power (page 8, paragraph [0098], lines 8-9); and one or more rear lens units (Figure 9A, element U4), wherein the first lens unit does not move for zooming (page 8, paragraph [0098], lines 3-5), an interval between each pair of adjacent lens units changes in zooming (page 11, paragraph [0108], data for d18, d27, d39 and d59), the first lens unit includes a positive lens made of material with an Abbe number less than 30 (page 11, paragraph [0108], lens defined by surfaces 3 and 4, wherein νd=25.4), and satisfying the conditional expressions: 0.05 < TL1/f1 < 0.80 and 40 < ft/fw < 200, as defined (page 11, paragraph [0108], Lens structure length data for Unit 1, Focal length data for Unit 1, Wide angle Focal length data and Telephoto Focal length data).
With regard to dependent claim 2, Shimomura et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens wherein the first lens unit includes at least three positive lenses (page 8, paragraph [0099], lines 10-16, elements G2, G4 and G6, wherein by definition, a biconvex lens has positive refractive power). 
With regard to dependent claim 3, Shimomura et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the condition expression 1.65 < ndA < 2.30, as defined (page 11, paragraph [0108], nd data for lens defined by surfaces 3 and 4).
With regard to dependent claim 4, Shimomura et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the condition expression -12.0 < f1/f2 < -2.0 (page 11, paragraph [0108], Focal length data for Units 1 and 2).
With regard to dependent claim 5, Shimomura et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the condition expression -9.0 < M2/f2 < -3.0 (page 11, paragraph [0108], d18 data and Focal length data for Unit 2).
With regard to dependent claim 6, Shimomura et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the condition expression -1.00 < f2/f3 < -0.10 (page 11, paragraph [0108], Focal length data for Units 2 and 3).
With regard to dependent claim 7, Shimomura et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the condition expression 0.1 < BFw/fw < 6.0 (page 11, paragraph [0108], BF data and Wide angle Focal length data).
With regard to dependent claim 8, Shimomura et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a zoom lens satisfying the condition expression 0.2 < TL/ft < 1.0 (page 11, paragraph [0108], Total lens length data and Telephoto Focal length data).
With regard to independent claim 10, Shimomura et al teaches an image pickup apparatus (page 1, paragraph [0002]) comprising: a zoom lens (page 1, paragraph [0002]); and an image pickup element configured to pick up an image formed via the zoom lens (Figure  9A, element IP), wherein the zoom lens comprises in order from an object side to an image side: a first lens unit (Figure 9A, element U1) having a positive refractive power (page 8, paragraph [0098], lines 2-3); a second lens unit (Figure (a, element U2) having a negative refractive power (page 8, paragraph [0098], lines 5-6); a third lens unit (Figure 9A, element U3) having a positive refractive power (page 8, paragraph [0098], lines 8-9); and one or more rear lens units (Figure 9A, element U4), wherein the first lens unit does not move for zooming (page 8, paragraph [0098], lines 3-5), an interval between each pair of adjacent lens units changes in zooming (page 11, paragraph [0108], data for d18, d27, d39 and d59), the first lens unit includes a positive lens made of material with an Abbe number less than 30 (page 11, paragraph [0108], lens defined by surfaces 3 and 4, wherein νd=25.4), and satisfying the conditional expressions: 0.05 < TL1/f1 < 0.80 and 40 < ft/fw < 200, as defined (page 11, paragraph [0108], Lens structure length data for Unit 1, Focal length data for Unit 1, Wide angle Focal length data and Telephoto Focal length data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al (U.S. Patent Publication 2012/0300118), as applied to claim 1 above.
With regard to dependent claim 9, although Shimomura et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Shimomura et al fails to explicitly teach such a zoom lens specifying the partial dispersion ratio value of the positive lens.  It should be noted that the partial dispersion ratio is directly dependent upon the material selected for the positive lens and would be within one of routine skill in the art to select such a material having a high partial dispersion ratio (usually having a value of 0.6018 to 0.6588) thereby satisfying the conditional expression.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom lens, as taught by Shimomura et al, by selecting the material of the positive lens to have a specified partial dispersion ratio to control aberrations within the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hori et al (U.S. Patent Publication 2021/0109330) and Asami et al (U.S. Patent Publication 2021/0141198) both teach zoom lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
30 November 2022